Citation Nr: 1736436	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-310869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky. 


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) on the basis of service connection for the cause of the Veteran's death.

2.  Entitlement to DIC under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Julie A. Simonson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served in the Marine Corps from September 1961 to January
1966.  He died in August 1988 and the Appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, KY, that denied service connection for the cause of the Veteran's death.  

The Appellant testified before the undersigned at a videoconference hearing in September 2016.  


FINDINGS OF FACT

1.  From August 1964 to January 1966, the Veteran served at Camp Lejeune on active duty, and is presumed to have been exposed to contaminated water during his service there.  

2.  The Veteran died in August 1988; the certificate of death provides that the primary cause of death was adenocarcinoma of kidney, or kidney cancer, which ultimately spread to the retroperitoneum, lungs, and subcutaneous tissue.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5102, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).

2.  The claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria, Factual Background, and Analysis

DIC benefits are payable when a veteran dies from a service connected or compensable disability.  The standard for determining whether a disability is service connected are those applicable under 38 U.S.C.A. § 1100 et seq.  38 U.S.C.A. § 1310(a).

Service connection will be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases establishing presumptive service connection for exposure to contaminants in the water supply at Camp Lejeune.  The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date.  82 Fed. Reg. 4173 (Jan. 13, 2017).  The listed diseases include kidney cancer.  

In order to establish presumptive service connection for a disease associated with exposure to contaminated water at Camp Lejeune, a veteran must have had: (1) service at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953 to December 31, 1987; (2) a disease associated with exposure to contaminants in the water supply at Camp Lejeune enumerated under 38 C.F.R. § 3.309 (f); and (3) that the current disease process must have manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307 (a) (7), 3.309(f).  

Background & Analysis

The Veteran was stationed at Camp Lejeune from August 1964 to January 1966.  As noted above, kidney cancer is one of eight diseases establishing presumptive service connection for veterans who, for 30 days or more, were exposed to contaminated water at Camp Lejeune between the dates of August 1, 1953 to December 31, 1987.  The evidence establishes the Veteran meets all of these conditions.  The death certificate lists the primary cause of death was adenocarcinoma of kidney, or kidney cancer

The Veteran's fatal kidney cancer is presumptively service-connected, and this cancer was a cause of his death.  38 U.S.C.A. §§ 5107, 1310; 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312.  Hence, presumptive service-connection for the cause of the Veteran's death is warranted.         

As to the remaining claim, DIC benefits under 38 U.S.C.A. § 1318 are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death  were service-connected, where a veteran was rated totally disabled for 10 or more years immediately preceding death.  Here, since the Board has already granted service connection for the Veteran's cause of death, it need not decide the claim for benefits under 38 U.S.C.A. § 1318.  The Board will therefore dismiss the claim as moot.

38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining DIC.  See Green v. Brown, 10 Vet. App. 111, 114-5 (1997).  Because the Board has granted service connection for the cause of the Veteran's death, the matter of the Appellant's alternative claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is rendered moot, as granting the claim would not increase the Appellant's benefits.  The issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is therefore dismissed.  


ORDER

Entitlement to DIC on the basis of service connection for the cause of the Veteran's death is granted. 

The issue of entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


